DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of species is acknowledged. The election has been made with traverse.
Applicant's arguments are not persuasive because they amount to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The requirement is still deemed proper and is therefore made FINAL.
All claims are generic to the elected species.
Claim Interpretation
Claim 1 is a 3d printing method of using a printer with a print head such that a color print head is not disabled during certain printing operations, as claimed.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claim 1, it is not clear if the term “enabling” as used in the claims requires performing the steps following the term. In particular, the limitation “when not coloring the surface of the three-dimensional object on the basis of the image, enabling at least one of the heads for colored inks to discharge the ink droplets to an inner area” is unclear as to whether “enabling” means not disabled, or if it requires the subsequent step to occur, e.g., -- when not coloring the surface of the three-dimensional object on the basis of the image, requiring at least one of the heads for colored inks to discharge the ink droplets to an inner area --.
A method claim is met when all of the steps of the method are performed. Thus, in the instant method claims it must be clear whether the “enabling” limitation is intended to positively recite a step or not.
The recitation of “enabling” is similarly rejected in other claims. Does “when X enabling  Y” mean “when X occurs, then Y is not disabled” or “when X occurs, then Y must occur”?
Note: Dependent claims are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochimoto (US 20020167101 A1) and further in view of Sanders (US 5740051 A).
	In reference to claim 1, Tochimoto discloses a method for modeling a three-dimensional object configured to use a curable resin and to model a three-dimensional object by a lamination modeling method, the curable resin being a resin that is cured depending on a predetermined condition (“3D object molding apparatus… with three colors (Y, M, C), thereby permitting reproduction of the color intensity and gradations in the coloring of the 3D molded product (21)” [Abstract]), the method using:
a plurality of heads for colored inks comprising the curable resin and configured to discharge ink droplets of colored inks having different colors from each other by an inkjet method (“the tanks 18a to 18c hold yellow-(Y-), magenta-(M-), and cyan-colored (C-colored) resins, respectively, and the tank 18d holds a white-colored (W-colored) resin. The tank 18e holds a supporting part resin” [P0064] and see Fig 1, annotated 

    PNG
    media_image1.png
    534
    478
    media_image1.png
    Greyscale

a curing unit configured to cure the curable resin (“curing” [P0003]), and
the method comprising:
controlling operations of the plurality of heads for colored inks and the curing unit (“computer 11 coverts a 3D object to be molded which has, for example, color patterns on its surface, into a data format as model data” [P0069]),
when coloring at least a surface of the three-dimensional object on the basis of an image prepared in advance, enabling the plurality of heads for colored inks to discharge the ink droplets, based on the image, to at least an outer periphery area of the three-dimensional object, which is an area of which a color is capable of being visibly recognized from an outside of the three-dimensional object, and
at least when not coloring the surface of the three-dimensional object on the basis of the image, enabling at least one of the heads for colored inks to discharge the 
Furthermore, Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).
It is not clear whether the term “enabling” in the claim means “does not disable”, or means “must occur” (see 35 USC 112(b), above). In the event that the interpretation applied above is incorrect, then in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, method for modeling three-dimensional object, Sanders discloses “a plurality of differently colored and transparent build materials in each layer to produce a transparent 3-D model, in which interior 3-D formations can be seen” (Claim 27). If an interior structure is visible through a transparent material then the interior layer must be enabled at least when not coloring the surface of the three-dimensional object on the basis of the image.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that at least when not coloring the surface of the three-dimensional object on the basis of the image, enabling at least one of the heads for colored inks to discharge the ink droplets to an inner area, which is an area positioned at an inner side of the outer periphery area.

In reference to claim 2, the combination discloses the method as in claim 1.
Tochimoto further discloses wherein the curable resin is an ultraviolet curable resin that is cured by ultraviolet irradiation, and
wherein the curing unit is an ultraviolet light source configured to generate ultraviolet for curing the ultraviolet curable resin (“it is also possible to use photoresist or thermosetting resins, but in this case, an energy line irradiation device becomes necessary to cure the resins” [P0066]. An irradiation device means a device that outputs radiation having a range of wavelengths, a range of wavelengths for curing a photoresist encompasses and renders UV curing obvious).
In reference to claim 3, the combination discloses the method as in claim 1.
Tochimoto further discloses even when coloring the surface of the three-dimensional object on the basis of the image, enabling at least one of the heads for colored inks to discharge the ink droplets to the inner area (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).
In reference to claim 4, the combination discloses the method as in claim 1.
 further discloses wherein inkjet heads for respective colors of process colors are provided as the plurality of heads for colored inks, and
wherein at least one of the heads for colored inks configured to discharge the ink droplets to the inner area is an inkjet head for any one color of the process colors (“injection nozzles (15 a to 15 c) are coloring nozzles to jet colored resins in molding color portions of the 3D molded product” [Abstract]).
In reference to claim 5, the combination discloses the method as in claim 1.
Tochimoto further discloses when not coloring the surface of the three-dimensional object on the basis of the image, controlling operations of the plurality of heads for colored inks so that a color of the outer periphery area becomes a color within a preset range (A preset range is any color, the cited prior art would form any color when not coloring the surface of the three-dimensional object on the basis of the image).
In reference to claim 6, the combination discloses the method as in claim 1.
Tochimoto further discloses further using: a head for achromatic ink configured to discharge ink droplets of achromatic ink by the inkjet method (“transparent resin” [P0127]. If a transparent resin is used then it implies that one of the inkjets supplies the transparent resin).
at least when not coloring the surface of the three-dimensional object on the basis of the image, enabling the head for achromatic ink to discharge the ink droplets to at least the inner area (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).

In reference to claim 7, the combination discloses the method as in claim 6.
Tochimoto further discloses wherein the achromatic ink is white ink or transparent ink (“transparent resin” [P0127]. If a transparent resin is used then it implies that one of the inkjets supplies the transparent resin).
In reference to claim 8, the combination discloses the method as in claim 6.
Tochimoto further discloses wherein the achromatic ink is transparent ink (“transparent resin” [P0127]. If a transparent resin is used then it implies that one of the inkjets supplies the transparent resin), and
when coloring the surface of the three-dimensional object on the basis of the image, enabling the head for achromatic ink to discharge the ink droplets to at least a coloring area of the outer periphery area (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).
In reference to claim 9, the combination discloses the method as in claim 1.
Tochimoto further discloses further using: a head for modeling material configured to discharge ink droplets of ink for modeling the three-dimensional object and having a color different from the plurality of heads of colored inks by the inkjet method (“white ink” [P0203]),
at least when not coloring the surface of the three-dimensional object on the basis of the image, enabling at least one of the heads for colored inks and the head for modeling material to discharge the ink droplets to the inner area (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).
In reference to claim 10, the combination discloses the method as in claim 9.
 further discloses a mounting table configured to place the three-dimensional object being modeled on an upper surface thereof (“Z-directional driving unit 14 is driving means provided to lower the stage 20 as one or several layers of a 3D molded product are formed on the stage 20” [P0056]. Also see Fig 1.);
enabling at least one of the heads for colored inks and the head for modeling material to discharge the ink droplets towards the mounting table, thereby forming respective ink layers configuring the inner area (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).
 In reference to claim 11, the combination discloses the method as in claim 1.
Tochimoto further discloses further using: a head for support material configured to discharge ink droplets, which become a material of a support layer configured to surround an outer periphery of the three-dimensional object being modeled and to support the three-dimensional object, by the inkjet method (“the computer 111 adds the shape of overhang supporting parts to the section data as necessary during conversion of the object to data format” [P0008]),
enabling the head for support material to discharge the ink droplets to an area in which the support layer is to be formed (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.), and
at least when not coloring the surface of the three-dimensional object on the basis of the image, also enabling at least one of the heads for colored inks to discharge the ink droplets to the area in which the support layer is to be formed (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).

In reference to claim 12, the combination discloses the method as in claim 11.
Tochimoto further discloses wherein the head for support material and at least one of the heads for colored inks are configured to discharge ink droplets of inks having different properties to the area in which the support layer is to be formed (Tm support < Tm other allows “only the resin forming the overhang supporting parts 119 to be melted and removed, thereby producing a desired 3D molded product”  [P0009])
In reference to claim 13, the combination discloses the method as in claim 11.
Tochimoto further discloses further using: a mounting table configured to place the three-dimensional object being modeled on an upper surface thereof (“Z-directional driving unit 14 is driving means provided to lower the stage 20 as one or several layers of a 3D molded product are formed on the stage 20” [P0056]. Also see Fig 1.);
wherein the head for support material and at least one of the heads for colored inks are configured to discharge ink droplets of inks having different adhesion strengths to the mounting table to the area in which the support layer is to be formed (Tm support < Tm other allows “only the resin forming the overhang supporting parts 119 to be melted and removed, thereby producing a desired 3D molded product”  [P0009]. Thus at least when T>Tm of support material, the adhesion of the colored inks would be greater).
In reference to claim 14, the combination discloses the method as in claim 13.
Tochimoto further discloses enabling at least one of the heads for colored inks to discharge the ink droplets to the area in which the support layer is to be formed at least upon formation of an ink layer of the support layer closest to the mounting table  does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).
In reference to claim 15, the combination discloses the method as in claim 11.
Tochimoto further discloses a mounting table configured to place the three-dimensional object being modeled on an upper surface thereon (“Z-directional driving unit 14 is driving means provided to lower the stage 20 as one or several layers of a 3D molded product are formed on the stage 20” [P0056]. Also see Fig 1.),
enabling at least one of the heads for colored inks and the head for support material to discharge the ink droplets towards the mounting table, thereby forming respective ink layers configuring the support layer (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).
In reference to claim 16, the combination discloses the method as in claim 11.
Tochimoto further discloses enabling at least one of the heads for colored inks to discharge the ink droplets to the area in which the support layer is to be formed, thereby forming a pillar-shaped body, which is formed as the colored inks overlap with each other, in the support layer (Tochimoto does not disclose disabling the heads for colored inks. Thus, the heads would be enabled.).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744